Citation Nr: 1205781	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1991 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) located in Philadelphia, Pennsylvania. 

In a November 2006 rating determination, the RO denied service connection for tinnitus and hearing loss.  In a June 2008 rating determination, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation effective the date of receipt of the Veteran's initial application for compensation.  The Veteran subsequently perfected his appeal on this issue. 

The Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran requested that the record remain open for submission of additional evidence and noted that he waived initial review of the evidence by the RO.  Additional evidence from the Veteran was received in October 2010 and made part of the record. 

In a February 2011 decision, the Board granted the claim of entitlement to service connection for tinnitus and remanded the claim of entitlement to an initial compensable disability rating for bilateral hearing loss to the RO via the Appeals Management Center (AMC), in Washington, DC.  However, as will be explained below, this claim must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part. 


REMAND

As previously noted in the Board's February 2011 remand, at the time of his September 2010 hearing, the Veteran expressed his desire to report for an additional VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  He stated that he had noticed an increase in his hearing loss as it related to certain activities.  Also, at the time of his September 2010 hearing, the Veteran expressed some concern about being redeployed and indicated that he would attempt to have a VA audiological evaluation performed prior to any possible redeployment.  

The Veteran underwent a VA audiological evaluation in September 2010 and forwarded the outpatient treatment record from that appointment.  See treatment record ("[V]eteran seen for a complete audiological re-evaluation today.").  However, the specific clinical findings needed to determine the level of severity of the Veteran's hearing loss.  For example, there were no puretone thresholds or the speech discrimination percentage results.  In the February 2011 remand, the Board requested the VA treatment records assuming that the audiological evaluation results would be included.  They were not.  The AMC/RO should obtain the results from the September 14, 2010 audiological evaluation.

Following receipt of this September 2010 audiological evaluation, the Veteran was scheduled for and failed to appear for two VA audiological examinations.  Generally, it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  However, in a statement submitted by the Veteran in August 2011, he indicated he was redeployed to Iraq as a Department of Defense (DoD) contractor in November 2010.  His representative also filed a statement in September 2011 confirming the Veteran is currently on active duty status and a return date is as of yet unknown.  

The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the veteran's claim without taking the required action.  The General Counsel advised that in cases where a veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.

Given the Veteran's return to active duty in November 2010, consideration of the Veteran's claim should be deferred until the Veteran is released from active duty.  In compliance with the VA's policy, the Veteran must be afforded an appropriate VA examination to assess the severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran or his representative should inform VA when he is back in the United States and/or released from active duty.

2.  The AMC/RO should then clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty began and ended.

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AMC/RO should obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents should be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

3.  Obtain the September 14, 2010, VA audiological evaluation results.

4.  The Veteran should either inform VA of any non-VA treatment he has received for hearing loss since October 2010 or submit the evidence himself.  If the Veteran has received treatment and does not submit the records, VA should obtain them.

5.  The RO/AMC should then schedule the Veteran for a VA audiological evaluation to determine the current extent and severity of his bilateral hearing loss.  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held.  The Veteran's claims file shall be made available to and reviewed by the examiner.

All findings and conclusions shall be fully explained.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.

6.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

